 MILLWRIGHTS & MACHINERYERECTORSLOCAL 2471794tribute products which are not manufactured by the Employer, hires-his own help, and can extend credit to his customer without the-Employer first' passing on this arrangement.The Employer giveshim neither a bonus nor a vacation, nmakes,no tax deductions for him,carries no workman's compensation or other insurance on his behalf,and doesnot trainor supervisehim on the route.It is well established that- in determining the status of persons-alleged to be independent contractors, the Act requires the application-.of the "right to control" test.8Where the person for whom the serv-ices are performed retains the right to control the mannerand meansby which the result is to be accomplished, the relationshipis one ofemployment.On the other hand, where control is reserved only as to,the result sought, the relationship is that of independent contractor.The resolution of this question depends upon the facts of each caseand noone factor is determinative.°We find, from the above facts and from the record as a whole, thatthe distributors involved herein retain sufficient independence ofaction as to the manner and means of accomplishing their work to,constitute independent contractors, and that theyare not employees.of the Employer within the meaning of the Act.10 Accordingly, weexclude them from the unit.We find that the following employeesof the Employer constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) of the A t.All retail and wholesalesalesmenand plant production employ y('s'at the Employer's Flint, Michigan, plant, including swingmen, utility-men, garage mechanics, and maintenance men, but excluding officialclerical employees, distributors,sales supervisors,laboratorysuper--visors, plant manager, and other supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]"Squirt-Nesbitt Botting Corp.,130 NLRB 24;Golden Age Dayton Corporation,124-NLRB 916.°C. J. Patterson, d/b/a Serv-17s Bakers of Oklahoma,121 NLRB 84.10 Golden Age Dayton Corporation,124 NLRB 916, 919;Hugh Major Truck Service,124NLRB 1387;Cement Transport Inc.,111 NLRB 175;Nehi Bottling Co.,Inc.,101 NLRB 68.-Millwrights andMachinery Erectors Local Union No. 2471,.United Brotherhood of Carpenters and Joiners of Americaand L.G.Dutton,Wendell Ash, John Nabors, Kenneth E.Carney, and Monroe Turpin,Charging Partiesand'Otis Ele-vator Company,Party to the Agreement.Cases Nos. 15-CB--.498-1,15-CB-498-3,15-CB-498-5,15-CB-.498-7, and 15-CB-498-9.January 9, 1962DECISION AND ORDEROn June 21, 1961, Trial Examiner Sichiey Lindner issued his Inter-135 NLRB No. 19. 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the Intermediate Report at-tached hereto.Thereafter the Respondent filed exceptions to theIntermediate Report together with a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown).The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the entirerecord in these cases, including the Intermediate Report and the Re-spondent's exceptions and brief, and finds merit in some of the Re-spondent's exceptions.'Accordingly, the Board adopts the findingsof the Trial Examiner only insofar as they are consistent herewith.The Trial Examiner found, in substance, that the RespondentUnion violated Section 8(b) (1) (A) and (2) of the Act by causingand attempting to cause the Employer to discriminatorily refuse em-ployment to the Charging Parties because they were not members ofthe Respondent Union.He based this conclusion on his findings that(1)Hightower, the Employer's agent, acted in the mistaken beliefthat there existed an arrangement or understanding between the Em-ployer and the Union that the Employer would employ only thosemillwrights who were members of, and who were referred or clearedby, the Union, and (2) Pennington, the business agent and financialsecretary of the Respondent Union, refused to issue permits to theCharging Parties in affirmance and reenforcement of that mistakenbelief.The record shows, however, that the Employer and United Brother-hood of Carpenters and Joiners of America, herein referred to as theBrotherhood, the Respondent Union's parent organization, wereparties to a valid nondiscriminatory hiring hall agreement,2 in whichthe Employer agreed to hire journeymen through the local of theBrotherhood having jurisdiction in the region in which a job was tobe performed. In March or April 1960, Burnham, who was in chargeof the Employer's operations in the Panama City, Florida, area, spokewith Pennington about furnishing men for a job the Employer wasto perform in Pennington's territorial jurisdiction; Pennington agreedtThe Respondent Union requested the Board to overrule the Trial Examiner's credibilityfindings in certain respects.However,it is established Board policy not to overrule a TrialExaminer's credibility findings unless they are clearly erroneous.Such a conclusion is notwarranted here.Standard Dry Wall Products, Inc,91 NLRB 544, enfd. 188 F. 2d 362(C.A 3).2The General Counsel did not contend at the hearing that this agreement was unlawful,and no exception has been taken to the Trial Examiner's finding that it is valid in allrespects MILLWRIGHTS, & MACHINERY ERECTORS LOCAL 247181to furnish qualified millwrights. In August, while Burnham was on_vacation, the Employer sent Hightower from its Atlanta office tosupervise the installation of pinsetting equipment at a Panama Citybowling alley.Before he left Atlanta, Hightower told the five indi-vidual Charging Parties, who had done pinsetting installation workfor him in Atlanta and were members of Atlanta or North Carolinalocals of the Brotherhood, that they could work on the Panama Cityjob.He told them, according to his own testimony, that-"If theycouldclearthrough the local and everything was all right with thebusiness agent, and they were on the job to go to work that I wouldlike to hire them."All the Charging Parties drove to Florida and, without checkingin at the Respondent Union's office, applied for work directly to High-tower at the jobsite.Hightower telephoned Pennington and told himthe men would like to have permits to work on the job. Pennington,who had already instructed a member of the Respondent Union to"get a few men to be available" for this job, told Hightower he wouldnot issue the 'permits, but, at Hightower's request, he went to the job-site to discuss the matter.When Pennington arrived, Hightower toldPennington in the presence of Dutton, one of the Charging Parties,that he, Hightower, would like to hire the five men who had comefrom Atlanta, and that, "if they could get permits, and if it was allright with [Pennington, he] would like to work these men and theywould have a job if they could clear through and everything wouldbe all right."Pennington, however, refused to issue the permits,. andtold Hightower that if he put the five men to work, "You know youare going to need some more men on another job that you've got com-ing up in ml jurisdiction."As he was leaving the project, Penning-ton told the other four Charging Parties, "If you go to work, youwill be on your own." The Charging Parties then left the jobsite,and the work in question was performed by men who had been se-lected for this job on Pennington's instructions.The next day,Pennington wrote a letter to the Atlanta local, of which most of theCharging Parties were members, in which he expressed regret forbeing unable to permit these men to work "since we have most of ourmembers on the out-of-work list at this time."On these facts the Trial Examiner found, and we agree, that High-tower made it clear to Pennington that he would not hire the ChargingParties unless Pennington issued permits to them, and that Penning-ton refused to do so.We do not agree, however, that this evidenceestablishes that Pennington refused to issue the permits because theCharging Parties were not members of his local.The Respondent Union was established, by the agreement betweenits International and the Employer, as the source for millwrights forthe Panama City job, and it was required, under that agreement, to634449-62-vol. 136-7 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDprovide men on a nondiscriminatory basis.Hiring by the Employerdirectly at the jobsite was provided for by the agreement only if theUnion failed to provide men within 48 hours. Burnham had previ-ously talked to Pennington about supplying qualified men, and thereis no indication that Pennington agreed to refer only millwrights whowere members of the Respondent Union. Before Hightower requestedpermits for the Charging Parties, Pennington had already taken stepsto provide men for the Panama City job. Although he failed to giveany reason for his refusal to issue the permits at the jobsite, there isno evidence that his refusal was caused by their lack of membershipin the Respondent Union.Moreover, he was acting within the termsof the agreement in refusing to issue the permits because the Charg-ing Parties had circumvented the hiring hall procedures.Penning-ton's remark about the Employer's probable need for men for futurejobs in his area made no reference to the Charging Parties' lack ofmembership in his local, and, we find, was consistent with an attemptto enforce the valid hiring hall procedures. Similarly Pennington'sremark to the four Charging Parties that they would be on their ownif they went to work indicated only that the Union would not repre-sent these men if they accepted the jobs.We find nothing improperin this remark as their employment would have been a violation of thehiring hall agreement, and as the Union had no obligation to representthem at that time. The Trial Examiner relied on Pennington's letterto the Atlanta local in finding discriminatory motivation. In our view,however, the letter was ambiguous. It can be read to mean that thepermits were denied only because there were a number of men on theout-of-work list before the Charging Parties sought these jobs. Inany event, we find that Pennington's conduct at the jo'bsite and thisletter, viewed separately or together, do not establish by a preponder-ance of the evidence that the refusal to issue the permits was based uponlack of membership in the Respondent Union.Under all the circum-stances, therefore, we find that the record fails to support the allega-tion that the Respondent Union caused or attempted to cause the Em-ployer to discriminate against the Charging Parties in violation ofSection 8(b) (1) (A) and (2) of the Act.'3Local Union No. 106, United Brotherhood of Carpenters and Joiners of America, AFL-CIO, at al. (Otis Elevator Company, et al.),132 NLRB 1444;Local Union No. 450, Inter-nationalUnion of Operating Engineers, AFL-CIO (Proton),133 NLRB 1312.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding brought under Section 10(b) of the National Labor RelationsAct, as amended (61 Stat. 136) was heard in Panama City, Florida, on January 23and 24, 1961, pursuant to due notice, with all parties represented and participatingin the hearing.An order consolidating cases, complaint and notice of hearing basedon charges duly filed was issued by the General Counsel of the National LaborRelations Board on December 14, 1960, against United Brotherhood of Carpenters MILLWRIGHTS & MACHINERY ERECTORS LOCAL 247183and Joiners of America, Millwright Local 2471,1 herein called Respondent Union.The complaintalleged insubstance that Respondent Union hasengaged in unfairlabor practices proscribed by Section 8(b)(1)(A) and (2) of the Act by reasonof the following: 'Since on or about March 23, 1960, and at all times material herein,RespondentUnion and Otis Elevator Company, herein called Otis, (1) have by practice and/orunderstanding and/or agreement, delegated to Respondent Union exclusive and uni-lateral control over the selection of millwrights to be hired and/or employed by Otisat its various job locations within Respondent Union's territorial jurisdiction, includingthe installation and erection of automatic pinsetting equipment at the bowling alley ofTyndall Air Force Base, Florida, from on or about August 12 to 23, 1960; (2) the saidpractice, understanding, or agreement required membership in good standing and/orreferral and/or clearance from Respondent Union as a condition of employment asmillwrights with Otis; (3) the said practice, understanding, agreement, or contractfailed to conform to the requirements and safeguards set forth inMountain PacificChapter of the Associated General Contractors, Inc., et al.,119 NLRB 883, 1Q67; and(4) the respondent Union through its business agent, J. G. Pennington, caused and/orattempted to cause Otis to refuse to hire or employ L. G. Dutton, Wendell Ash, JohnNabors, Kenneth Carney, and Monroe Turpin by refusing to refer or clear themfor employment at Otis' Tyndall Air Force Base bowling alley job.By its answer Respondent Union denied the allegations of unfair labor practices.Briefs were received on March 9, 1961, from the parties and have been dulyconsidered.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF OTIS ELEVATOR COMPANYOtis Elevator Company is a New Jersey corporation with its principal office inNew York, New York. It is engaged in the erection, supply, and servicing of ele-vators.It also installs automatic pinsetting equipment for bowling alleys in variousStates of the United States. In the performance of installing automatic pinsettingequipment during the time material herein, Otis shipped into the State of Floridafrom points outside the State materials valued at between $200,000 and $300,000 andreceived for services rendered to the Brunswick Corporation an amount in excessof $100,000. I find that Otis is engaged in commerce within the meaning of the Act.SeeOtis Elevator Company,102 NLRB 770.-II.THELABOR ORGANIZATION INVOLVEDMillwrights and Machinery Erectors Local Union No. 2471, United Brotherhoodof Carpenters and Joiners of America, is a labor organization within themeaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESUnder date August 29, 1958, Otis and United Brotherhood of Carpenters andJoiners of America, by its General President M. A. Hutcheson, entered into anagreement, which among other clauses provided for a hiring hall arrangement andwhich appears valid in all respects?James Burnham, manager of Otis' office in Mobile, Albama, and in charge of itsbusiness in South Alabama and Northwest Florida, testified that in March or April1960 he met with J. G. Pennington, business agent and financial secretary of Re-spondent Union, in the latter's office in Pensacola, Florida, to advise Penningtonthat Otis had a job coming up within Respondent Union's territorial jurisdiction andto ask that he furnish the men to do the job. Burnham stated he told Pennington,whom he had not previously met, that he assumed the conditions which wereapplicable when he dealt with another union business agent would prevail.Penning-ton agreed to furnish the qualified millwrights.On or about August 16, 1960, Otis was schedueld to start installing automaticpinsetting equipment at the Tyndall Air Force Base bowling alleys in Panama City,Florida.This was Otis' second job within Respondent Union's territorial jurisdic-'The correct name of Respondent Union as amended at the hearing is as set forth in thetitle of the case2The legality of this agreement, received in evidence as an exhibit,is not in Issue in thisproceeding. 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion.Burnham was on vacation at this time.Bert Hightower,supervisor of installa-tion and adjustment of automatic pinsetters for Otis in the vicinity of Atlanta,Georgia,was sent to Panama City to be in charge of the job.Hightower testifiedthat Dutton, Ash, Nabors, Carney, and Turpin, the Charging Parties herein, workedunder his supervision on various jobs performed by Otis in Atlanta, Georgia, thelast of which was finished during the week before August 15.Hightower testifiedfurther that these men talked with him about going to work on the Tyndall AirForce Base job.Although Hightower was admittedly aware of Otis' practice ofcontracting local unions to recruit experienced millwrights in the field, he told themen "if they could clear through the local and everything was all right with thebusiness agent and they were on the job to go to work," he would like to hire them.On the morning of August 15, Dutton, Ash, Nabors, Carney, and Turpin,3 whohad driven in the same car from Atlanta, Georgia, applied for work permits toD. B. Halstead, business agent, at the office of Local 875, United Brotherhood ofCarpenters and Joiners of America, in Panama City, Florida.Dutton acted asspokesman for the group 4After considerable conversation during which DuttontoldHalstead that the group came down to Panama City to do some fishing andthey wanted work permits in case they did pick up some work, Halstead advised thathe could not issue permits and would not feel right about taking their money forpermits unless he had a job to offer them, which he did not have.Halstead wenton further to say that if an employer made specific requests for men he wouldissue the permits.Shortly after Hightower arrived at the Tyndall jobsite on the morning of August16, the group appeared and talked to him about going to work on the job. Theyalso related their conversation with Halstead.Hightower thereupon called Halsteadon the telephone and when it developed that Hightower intended to employ mill-wrights rather than carpenters, Halstead referred him to Pennington.A call wasthen made to Pennington who shortly thereafter came out to the jobsite.Hightower testified that upon Pennington's arrival at the bowling alley, the two ofthem and Dutton walked to the rear of the alley to talk.Hightower stated he toldPennington that if the five men who had come down from Atlanta could clearthrough the Union, obtain permits, and everything would be all right, he would liketo work them.After considerable discussion during which they sparred back andforth as to who would need a permit,5 and how many permits would be issued, it isclear from the record that Pennington refused to issue any permits to Dutton, Ash,Nabors, Carney, and Turpin, either on Hightower's request or the individual requestsof the men.Hightower also testified he then asked Pennington if he would issuepermits to the Charging Parties if he (Hightower) would also give jobs to five ofPennington's men.Pennington remained adamant and said he was not going toissue any permits.Dutton testified that during the course of the conversation Pennington remindedHightower that if he put the five men to work, "you know you are going to need somemore men on another job that you have got coming up in my jurisdiction." Duttonalso testified he told Pennington the men could work anywhere under the right-to-work law and indicated he might go to Tallahassee to talk to Clyde Mills, Director,Florida StateMediation Board, about their problem.Pennington told Dutton hecould go anywhere he wanted to but he was not going to get a permit.While Pennington, Hightower, and Dutton were in the rear of the bowling alley,Carney, Nabors, Turpin, and Ash were sitting at the entrance awaiting the outcomeof the discussion.Carney testified that after about 45 minutes Pennington cameback to where the four men were seated, asked each one his name, his local unionaffiliation, and said no permits would be issued for the job.Carney also testifiedthat Pennington said: "If you go to work, you will be on your own." The five menthen left the jobsite to return to Atlanta.Pennington admitted that Hightower requested that he issue permits to Duttonand to the four other men who were sitting up front of the alley.He testified thatHightower said it was entirely up to him since the men came down from Atlanta toPanama City of their own free will. Pennington testified further that he explained3The first four named men were members of Local 225, United Brotherhoodof Carpentersand Joiners of America,located in Atlanta, GeorgaTurpin was a member ofLocal 707located inMurphy. North Carolina.'Dutton workedon and off for Otis overa 21,i-year periodHe had been designatedmillwright foreman on previousjobs where theyall workedtogether5Pennington testified he told Hightower that since Dutton was the millwrights'foreman,Otis could work him whether or not he was issued a permit. MILLWRIGHTS & MACHINERY ERECTORS LOCAL 247185to Hightower that his local did notissue permits,but when aunion member comesinto the local's jurisdiction to work, he pays "foreign dues" and the proper place todo this is at the office in Pensacola.Pennington noted that the five Atlanta men"should have come by the office."He did not say, however, that even if they hadgone to the office in Pensacola he would have issued them "permits." Penningtonadmitted that there have been exceptions to this requirement and recalled one occa-sionwhen another bowling alley erector called him and he went to the job in Crest-view, Florida, some 60 miles from Pensacola and there made the necessary arrange-ments for the "foreign dues" on the jobsite.Penningtonexplained that when he toldthe Atlanta men they could go ahead and work without a permit if they wanted to,but "they would be on their own," he meant they would not be under the jurisdic-tion of the local union for purposes of representation.Pennington testified that helearned about the Otis job in Panama City prior to coming to the jobsite from unionmember Aubrey Hutchinson and he told the latter to see if he could not get a fewmen lined up and available for the job. The complement of millwrights who workedon the Otis job in Panama City were all members of Respondent Union and althoughnot referred to the job directly by Pennington were told to go there by Hutchinsonwho previously had been told by Pennington to line up men for the job. Penningtonalso testified it was possible he gave millwrights who were referred to jobs by him,instruction slips which contained information to the effect that the person namedon the slip belonged to a particular local union and was a millwright.In a letter dated August 17, 1960, addressed to W. I. DeLoach, business agent,Carpenters Local Union No. 225, Atlanta, Georgia, Pennington stated the following:DEAR Snt &BROTHER:Just thought I would drop a few lines in reference tocome of your members coming into this jurisdiction to install Bowling Alleyequipment. I wish to express my regrets that I was unable to ,permit these mem-bers to go to work since we have most of our members on the out of work listat this time.These members certainly conducted themselves in a manner ac-creditable to the Brotherhood in understanding this problem, with the exceptionof one, and I appreciate it very much.If possible I would like to have the address of all of these members so thatI cancontact them if we have a supurlus [sic] of work.These members are:Monroe Turpin, Wendell Ash, Kenneth Carney, John Nabors and L. G. Suttonor Dutton.Thanking you for your cooperation, I remain,Based on the testimony of Hightower, Dutton, Carney, Nabors, Turpin, and Ashwhich was mutually corroborative in this regard, together with the admission ofPennington as set forth in his letter of August 17, I find that Pennington refused toissuework permits when requested to do so by Hightower and by the men individually.ConclusionsThere is no question based upon my findings above that the object of Pennington'sconduct was to "cause or attempt to cause" Otis to refuse to employ the ChargingParties herein in violation of Section 8(a) (3) of the Act. In reaching my conclusionIdo not find that Otis and Respondent Union, as alleged in the complaint, sinceMarch 23, 1960, maintained a practice, understanding, or agreement whereby controlwas delegated to the Respondent Union over the selection of Otis' millwrights.Nordo I find that Otis agreed with the Respondent Union to employ only those millwrightswho were its members and who were referred or cleared by it for employment.Rather, I predicate my finding of statutory violation on proof that Hightower, inbehalf of Otis, denied employment to the Charging Parties in the belief that thereexisted an arrangement or understanding with the Respondent Union of the kinddescribed, and that Pennington too, in behalf of the Respondent Union, conductedhimself in such manner as to affirm and reinforce Hightower's belief.From Hightower's credited version of his conversations with Pennington it is indis-putably clear that he conveyed the impression that he was obligated pursuant to anagreement or understanding between Otis and the Respondent Union to hire onlythose who obtained clearance from the Respondent Union. In the case of the fivemillwrights in question Hightower agreed to hire them only if in accordance withcommonly understood union practices they first obtained work permits from theRespondent Union.Nothing Pennington said or did disabused Hightower of thisnotion.On the contrary, as Dutton credibly testified, Pennington drove home thepoint that Hightower was under compulsion to deny employment to the five appli-cants because of his refusal to grant them permits, by his reminder that Hightowerwould need other men on another job under his jurisdiction.This clearly implieda threat to Hightower that future workers would be withheld by the Respondent 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion if Hightowerhired the ChargingParties,notwithstandingtheirfailure toobtain the permits.Laboringunder the misapprehensionthat the hire ofthese menin such circumstanceswas a breach of anobligationto the Respondent Union wouldinvite a damagingreprisal to future operations by Otis, the Charging Parties weredenied the employment they sought, which Hightower would have granted them hadhe felt free to do so.That this result was intended by Pennington is undeniablyrevealed by his August 17, 1960, letterto the business agentof the Atlanta Local ofthe Carpenters Union to which four of the five Charging Parties belonged and inwhich Pennington made clear that he had acted in orderto insureemployment forthe membersof Respondent Unionat the expense of nonmembers.It appears clear that Pennington utilized Hightower's misconception to the Respond-ent Union's advantage as a means for compellingthe denial by Otis ofemploymentto the Charging Parties.His strategy was as effective as would have been his positiverepresentationto Hightower that Otiswas committedby agreement or understand-ing with the Union not to hire them without the Respondent Union's clearance. TheBoardhas held that when a unionimplements its requests,or as inthis case itsrefusal to issuework permits upon request, by resort to economicpressure,itconsti-tutes anattemptto cause discriminationwithinthe meaningof Section 8(b)(2) ofthe Act.SeeLocal Union No. 49, affiliated withInternationalUnion of OperatingEngineers,AFL-CIO (Associated General Contractors of Minnesota, Inc.),129NLRB 399;Local 432, Sheet Metal WorkersInternationalAssociation,et al. (Roun-treeCompany),123NLRB 1541.Indeed, asthe Board held inNorthwesternMontana District Council of Carpenters' Unions, et a! (Glacier Park Company),126 NLRB 889, "It sufficesif anypressure or inducement is usedby the Union toinfluencethe employer."See alsoContinental BakingCompany, Inc.,128 NLRB937, where the Board held thata union'smere directionor instructionto an em-ployerto discharge an employeefor areason notjustified by the Act was an unlawfulattemptto cause" withinthe meaning of Section8(b)(2).Uponthe foregoing and the entire record I findthat Respondent Union by theconduct of its business agent,Pennington,violated the Act bycausing an attemptingto causeOtisto discriminate against Dutton,6Ash, Nabors, Carney, and Turpin.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activitiesof the Respondent set forthin sectionIII, above,occurring in con-nection with the operationsof Otis describedin sectionI, above, havea close,intimate,and substantial relation totrade, traffic,and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerceand the free flowthereof.V. THE REMEDYHaving found that Respondent Union has engaged in certain unfair labor practices,I shall recommendthat itcease and desisttherefrom and takecertain affirmativeaction designed to effectuate the policiesof the Act. Ishall also recommend thatRespondentUnion make Dutton, Ash, Nabors, Carney, and Turpin whole for theloss of the pay each may have sufferedas a resultof thediscriminationpracticedagainst himby payment to himof a sumof money equal to theamount he wouldnormally have earnedas wageson the Tyndall Air ForceBase installationof auto-matic pinsetting equipmentby the Otis Elevator Company, less his net earnings during'In its brief the Respondent Union raised the contention that since Dutton was themillwright foreman on previous Otis jobs, it is not a violation of the Act to discriminatein the hiring process against an applicant for a supervisory position.While it is true thatDutton had the designation "foreman" on previous Otis jobs, the record establishes thathe applied for the Tyndall Air Force Base job along with the other men and sought thesame work as an hourly paid worker.More important, however, even though Dutton hadthe designation"foreman" previously,he did not exercise independent judgment, butmerely acted as a conduit or contact man between his fellow employees and the Otis super-visor on the particular jobDutton had no authority to hire or fire or to effectively recom-mend such action.He worked along with the other men and routinely transmitted ordersand directions from Hightower.The fact that his hourly wage was slightly higher thanthe other employees is not determinative of supervisory status.The occasional exerciseof supervisory authority in a routine manner by Dutton, who was never informed that hehad more than such routine authority,is not sufficient to make an employee a supervisorwithin the meaning of the Act I find no merit in Respondent Union's contention regardingDutton. BALTIMORE PAINT AND CHEMICAL CORPORATION87such period.Backpay shall be computed in accordance with the Board policy setforth in F. W.Woolworth Company,90 NLRB 289.Upon the foregoing findings of fact and upon the entire record in the case I makethe following:CONCLUSIONS OF 'LAW1.Millwrights and Machinery Erectors Local Union No. 2471, United Brotherhoodof Carpenters and Joiners of America, is a labor organization within the meaning ofSection 2 (5) of the Act.2.By causing and attempting to cause Otis, an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act, to discriminate against appli-cants for employment in violation of Section 8(a)(3) of the Act, the RespondentUnion has engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (b) (2) of the Act.3.By restraining and coercing employees in the exercise of rights guaranteed bySection 7 of the Act, the Respondent Union has engaged in and is engaging in unfairlabor practices within themeaningof Section 8(b)(1)(A) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Baltimore Paint and Chemical CorporationandWarehouse Em-ployees Union Local 570, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America.Case No. 5-CA-1914. January 9, 1962DECISION AND ORDEROn October 25, 1961, Trial Examiner Louis Plost issued his Inter-mediate Report herein, finding that the Respondent had engaged inunfair labor practices and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.Thereafter, the Re-spondent filed exceptions to the Intermediate Report.The Board has reviewed the rulings made by the Trial Examinerat the hearing and fords that no prejudicial error was committed.'The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, and the entire record in this case, andadopts the findings, conclusions, and recommendations of the TrialExaminer, except as indicated below.'^The Respondent excepted to the refusal of the Trial Examiner to admitadditionalevidence of Knott's alleged derelictionsin duty during the past few years. Evidence tothis effect is already in the record and the proffer of testimony by Traffic Manager Marshas to such matters, which the Trial Examiner rejected, would have been cumulative. Incoming to his conclusion, with which we agree, that Respondent discharged Knott becauseof the assistance he gave to the Union in its organizational campaign, the TrialExaminerdid take into consideration Respondent's alleged dissatisfaction with his work before theadvent of the Union2We do not adopt the Trial Examiner's finding that Supervisor Rogers' taunting refer-encesto Knott as a "union steward" were in violation of Section 8(a) (1). Furthermore,for the reasons stated by the Trial Examiner in his Conclusions of Law, we shall order theRespondent to cease and desist from violations of Section 8(a) (1), not onlyin the specificinstancesfound but also in any other manner135 NLRB No. 14.